Title: Thomas Jefferson to John Barnes, 10 January 1811
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Jan. 10. 11.
          
            Your favor of the 7th came to hand last night, and I now inclose you the order on the bank of Pensylvania for General Kosciuzko’s dividend.  his interest due from me Apr. 1. shall not be delayed a moment, as the distance of that day gives me time for the sale of my crop of 1810. this has been so good, that with the prices now going it will nearly liberate me from that part of my Washington debt for which I was obliged to go into the bank of Richmond. the crop of the year now entered will compleatly clear me there, after which I shall be able to lay my shoulders to the repaiment of the General’s principal.
           I continue in the enjoiment of good health, take much exercise, and make frequent journies to Bedford, the only journies I now take, or ever expect to take.  I hope your health continues firm and that you are still able to take your walks to the Capitol hill without inconvenience. that you may so continue as many years as yourself may wish, is the prayer of
          
            Your’s sincerely & affectionately
            
 Th: Jefferson
          
        